                                                               SO ORDERED.


                                                               Dated: December 19, 2018

   1

   2

   3                                                           Eddward P. Ballinger Jr., Bankruptcy Judge
                                                               _________________________________
   4

   5

   6                         UNITED STATES BANKRUPTCY COURT
   7                                   DISTRICT OF ARIZONA
   8   In re:                                       Chapter 11 Proceedings
   9
       ARCTIC CATERING, INC.,                       Case No. 2:18-bk-13118-EPB
  10
                                  Debtor(s).        ORDER SETTING AND NOTICE OF:
  11

  12                                                 BAR DATE FOR FILING TRUST
                                                     CLAIMS UNDER THE PERISHABLE
  13                                                 AGRICULTURAL COMMODITIES
                                                     ACT AND THE PACKERS AND
  14
                                                     STOCKYARDS ACT – JANUARY 4,
  15                                                 2019

  16

  17   TO:      ALL CREDITORS AND OTHER PARTIES IN INTEREST:

  18            Upon consideration of Arctic Catering, Inc. (the “Debtor”) request that the Court

  19   set a deadline for creditors to assert claims against the Debtor under the Perishable

  20   Agricultural Commodities Act (“PACA”) and/or the Packers and Stockyards Act (“PASA”), the

  21   Court finding that a bar date will speed the administration of the Debtor’s bankruptcy case,

  22   and other good cause appearing;

  23            IT IS ORDERED AND NOTICE IS HEREBY GIVEN THAT:

  24            1.    BAR DATE FOR PACA/PASA CLAIMS: The Court has set January 4,

  25   2019, as the deadline for creditors to submit trust claims against the Debtor’s assets

  26   under PACA/PASA (“PACA/PASA Claims”).

  27            2.    HOW TO FILE A CLAIM: Parties asserting PACA/PASA claims should

  28                                                1


Case 2:18-bk-13118-EPB        Doc 95 Filed 12/19/18 Entered 12/20/18 08:55:37             Desc
                               Main Document    Page 1 of 2
   1   file on the docket a calculation of their claims(s), together with documentation establishing
   2   entitlement to treatment as a trust claim under PACA/PASA. Such claims shall also be
   3   served on Debtor’s counsel at:
   4                        Grant L. Cartwright
                            Andrew A. Harnisch
   5
                            May, Potenza, Baran & Gillespie, P.C.
   6                        201 N. Central Avenue, 22nd Floor
                            Phoenix, Arizona 85004
   7                        gcartwright@maypotenza.com
   8                        aharnisch@maypotenza.com

   9
              3.     To be timely filed, the PACA/PASA Claims must be electronically filed
  10
       on the docket on or before the deadline set by the Court.
  11
              4.     SERVICE OF THIS ORDER: The Debtor shall (i) serve a copy of this
  12
       Order on all creditors and interested parties not later than one (1) business after entry
  13
       and (ii) file an affidavit of service within seven (7) days of such service.
  14

  15
                                                  DATED AND SIGNED ABOVE.
  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


Case 2:18-bk-13118-EPB       Doc 95 Filed 12/19/18 Entered 12/20/18 08:55:37            Desc
                              Main Document    Page 2 of 2
